Citation Nr: 1140989	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-21 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sternal dehiscence with scarring.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for sternal dehiscence with scarring.

In a September 2007 decision, the Board denied the Veteran's claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for sternal dehiscence with scarring.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court remanded the case to the Board for further proceedings consistent with a Joint Motion for Vacatur and Remand.  The Board remanded the claim to the RO via the Appeals Management Center for further development in February 2010.


FINDINGS OF FACT

The Veteran has additional disability due to VA medical surgical treatment administered in November 1997; he had sternal dehiscence with scarring as a result of methicillin-resistant staphylococcus aureus (MRSA) infection which developed postoperatively, but the proximate cause of the additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; or due to an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sternal dehiscence with scarring, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In this case, in a January 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A September 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  All applicable private and VA treatment records have been obtained.  Specifically, the hospital notes and treatment records from the November/December 1997 VA hospitalization and surgeries have been obtained.  Additionally, private outpatient records from the Native American Community Clinic, Dr. L.B., Dr. C.K., and Spinal Health Chiropractic have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

A VA medical opinion has been obtained.  In February 2011, a VA doctor reviewed the claims file and summarized the evidence of record.  The VA doctor commented on what the evidence did and did not show.  An adequate opinion was offered with supporting rationale.  No further evidence was submitted after the February 2011 VA doctor offered his opinion.  The Board thus finds the February 2011 VA doctor's opinion adequate, and the duty to assist has been fulfilled.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied.  In this case, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

Factual Background

On November 6, 1997, the Veteran underwent a three vessel coronary artery bypass operation.  The hospitalization report shows that the Veteran had a history of atherosclerotic cerebrovascular disease and had developed worsening dyspnea on exertion.  Testing was performed which revealed multiple vessel disease.  The Veteran elected to have coronary artery bypass surgery.  The Veteran underwent the procedure with no complications.  He was transported to SICU in stable condition.  On the 6th postoperative day, the Veteran had some serosanguineous drainage from the inferior aspect of his chest incision.  The plan was to discharge him to home once the drainage stopped.  The Veteran continued to have drainage, although less, on postoperative day number 8.  The sternum was stable on examination.  On the 9th postoperative day, the Veteran had some lower extremity edema.  Diuresis was started.  On the 11th postoperative day, the sternal wound was noted to have increased drainage from the lower aspect with a change in type of drainage from serosanguineous to brown and thick and it was noted that surgical debridement might be necessary.  The drainage continued the next day and the Veteran also had pleural effusion on the left side.  A computerized tomography (CT) of the chest performed on November 19, 1997, showed air under the sternum with thickening of the pericardium and pleural effusion with a small amount of air in the sac.  There was also moderate sized pleural effusion on the left.  

In a November 21, 1997 letter from C.H., M.D., it was noted that the Veteran was currently in a VA hospital for a sternal dehiscence.  Because of this complication, it was indicated that the Veteran would continue to be totally disabled for at least the next two months.  

The VA hospitalization records reflect that on November 22, 1997, the Veteran underwent mediastinal debridement and packing for diagnosis of mediastinal dehiscence.  Two days later, the Veteran underwent a sternectomy, left pectoralis major flap, right pectoralis major flap, and left rectus abdominus flap, for diagnosis of mediastinitis.  Postoperatively, the Veteran was not transferred to extended care because of signs of infection.  By December 17, 1997, the Veteran was cleared for discharge to the extended care center.  Follow-up cardiothoracic appointment and plastic surgery appointment were scheduled.  The Veteran was not placed on any physical activity restrictions.  Dietary restrictions were provided.  The Veteran was also furnished discharge medications.  

On December 17, 1997 the Veteran was again hospitalized for approximately 2 weeks.  The diagnoses were sternal wound infection with MRSA.  It was noted that the Veteran was status-post sternectomy with left and right pectoralis flap repairs and six weeks of intravenous Vancomycin.  This hospitalization report indicated that the Veteran had undergone three vessel coronary artery bypass graft on November 6, 1997.  The Veteran initially had no complications, but on postoperative day 6, he developed sternal drainage which grew MRSA.  The Veteran underwent mediastinal debridement and several days later, a sternectomy with bilateral pectoralis and abdominal flap repairs on November 24, 1997.  Cultures were again positive for MRSA.  The Veteran was started on Vancomycin.  A CT also revealed a possible pericardial effusion.  This was treated conservatively and by December 2, 1997, a repeat chest CT revealed resolution of the pericardial effusion.  He then completed a course of Vancomycin.  On current hospitalization, it was noted that the sternal wounds had closed up nicely.  

In January 2004, correspondence was received from the Veteran in which he asserted that after his coronary artery bypass surgery, he developed a "staph infection" which led to further surgery for a sternal dehiscence on November 21, 1997, at which time his chest was reconstructed.  The Veteran reported that he had residual pain, discomfort, and scarring.  He indicated that this surgery and the residuals were the result of VA negligence in his hospital care.  

In July 2004, a VA medical opinion was rendered regarding the Veteran's surgery complications.  It was noted that the VA physician had reviewed the claims file.  The physician stated that the Veteran's sternal dehiscence was due to the MRSA infection.  However, the physician opined that there was no evidence of fault or carelessness on the past of VA during or after the surgery that resulted in the complication; or an event not reasonably foreseeable.  The physician explained that post-procedure infections were a well-known potential complication of any invasive procedure.  

In March 2005, the Veteran testified at a personal hearing.  The Veteran indicated that the removal of his sternum was not a reasonably foreseeable consequence of the bypass surgery.  He asserted that VA was negligent in not having diagnosed the infection earlier and the delay resulted in the increase in severity of the infection which lead to the loss of the sternum.  The Veteran indicated that he was groggy from the surgery when he consented to the removal of his sternum and reconstruction of the chest.  This removal of the sternum was the only opinion that he was given.  Currently, he reported that his chest "clicks" and he has no upper strength.  It was hard to push and hard to breathe.  He also stated that he had pain.  

Thereafter in April 2005, the Veteran submitted a medical opinion of L.D., M.D., who indicated that the Veteran had developed a severe MRSA infection after his bypass surgery.  The infection became quite complicated, initially required debridement, and which thereafter was followed by the removal of the sternum and 6 weeks of intravenous Vancomycin.  In place of the sternum, the Veteran had bilateral pectoralis and abdominal flap repairs.  The physician opined that the infection and removal of the sternum were not "expected results" of the cardiac surgery.

In a June 2009 letter, R.C.M.-K., M.D., noted that sternal infections following coronary artery bypass grafting with sternotomy is a recognized complication occurring in about one percent of all patients.  Dr. M.-K. opined that the Veteran suffered from that complication.

An August 2009 letter from C.K., M.D., reflects that the Veteran developed an MRSA infection of his sternum, requiring a sternectomy following his three-vessel coronary artery bypass.  Dr. K. opined that a sternectomy is not an expected outcome of coronary artery surgery.

In September 2009, the Veteran submitted a letter from Dr. J.E. in which Dr. E. expressed an understanding that the Veteran underwent a heart procedure in 1997.  Dr. E. indicated that, after the procedure, the Veteran got a staphylococcus infection, which happens in one percent of the cases.  Dr. E. indicated that because of the staphylococcus infection, the Veteran's sternum was removed.  Dr. E. said that the Veteran did not have the strength that he had before the operation due to the removal of his sternum.  It was noted that the Veteran's problems started after his sternectomy was performed.

In February 2011, a VA examiner, D.K., M.D., M.P.H., reviewed the claims file and recounted evidence from the Veteran's hospital record.  After reviewing the record, he opined that it was at least as likely as not that the Veteran's sternal dehiscence was excised by over the results of MERSA infection after the Veteran's coronary artery bypass surgery on November 6, 1997.  Dr. K. wrote that there was "no medical evidence of fault on the part of the VA Medical Center in regards to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in providing medical and surgical care as well as examination that was not reasonably foreseeable."  Dr. K. pointed out that the Veteran signed an informed consent and was aware of the possibilities of infection, and when the infection was noticed, the Veteran was properly addressed and treated by the medical staff.  The examiner concluded that there was no medical evidence of fault on the part of the VA Medical Center, and the result was reasonably foreseeable based on what a reasonable health care provider would have known.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran has asserted that the removal of his sternum was not a reasonably foreseeable consequence of his bypass surgery.  He has asserted that VA was negligent in not having diagnosed the infection earlier and the delay resulted in the increase in severity of the infection which lead to the loss of the sternum.  However, these statements involve medical and legal conclusions.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the Veteran is offering his opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of casual observation through the senses.  This matter involves a complex medical situation.  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements regarding the etiology of his claimed additional disability are not considered to be competent evidence and are outweighed by the other evidence of record.

Further, to the extent that the Veteran asserts that VA was negligent in not having diagnosed the MRSA infection earlier, the Board notes that the hospitalization report clearly reflected the Veteran's daily progress, postoperative, from the date of the bypass surgery.  The problems involving the infection began in the 6th postoperative day and were addressed from that point onward.  There is no indication of any delay in treatment of that infection nor has any medical evidence contained in the claims file pointed to any delay, suggested any delay, or supported that there was such a delay.  Furthermore, the Board finds that the Veteran is not competent to provide an opinion regarding whether there was a delay by VA in treatment which produced the additional disability claimed by the Veteran.  This is not a simple medical determination and requires medical training.  

Although the Veteran's assertions are not competent regarding medical assessments, there are six medical opinions of record which are both considered to be competent as they were rendered by medical professionals.

In weighing the probative value of the medical opinions, however, as set forth below, only the February 2011 VA opinion fully addressed the pertinent medical questions.  The Board notes the Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of any other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  So has the United States Court of Appeals for the Federal Circuit.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

VA law and regulation require that the evidence must show that the additional disability is the result of VA hospital care, medical or surgical treatment and that the proximate cause of the additional disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

Although the Veteran has contended that he was groggy from the initial bypass surgery when he consented to the sternum surgery and reconstruction of the chest, the record does not show the Veteran was furnished hospital or medical treatment without his consent.  The sternum surgery was performed many days after the initial bypass surgery and the record does not show that the Veteran was mentally impaired or compromised when a consent to further surgery was made.  In fact, the surgery consent forms of record all affirmatively indicate that the Veteran was awake and alert at the time he consented to his surgeries, not groggy as the Veteran has asserted.

The competent evidence shows that the Veteran has additional disability as he had to undergo sternum surgery and chest reconstruction.  He has made a claim for postoperative sternal dehiscence with scarring.  

In order to establish eligibility under 38 U.S.C.A. § 1151, the Veteran's surgery/medical care by VA must have been a factor and the other listed criteria must be met.  That is not the case here.

The Veteran does have additional disability due to VA medical surgical treatment administered in November 1997.  He developed an MRSA infection postoperatively following the bypass surgery.  Due to this infection, he underwent sternal dehiscence with scarring as a result.  Therefore, the question is whether this additional disability was the result of VA hospital/medical care or treatment in November 1997; was the proximate cause of the sternal dehiscence with scarring carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; or was this additional disability due to an event not reasonably foreseeable.

As noted, the additional disability was a result of the bypass surgery due to the post-operative MRSA infection.  The February 2011 VA physician addressed whether this infection developed due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment.  After reviewing the records, the VA health care provider indicated that there was no such fault on the part of VA.  This matter is uncontradicted; none of the private physicians of record addressed this point.  This opinion is supported by the VA hospitalization records which do not demonstrate that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board cannot interpret otherwise as the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the question of whether this additional disability was due to an event not reasonably foreseeable, the February 2011 VA examiner indicated that it was foreseeable.  The physician explained that the Veteran had signed an informed consent form and was aware of the possibilities of infection; further, when the infection was noticed, the Veteran was properly addressed and treated by the medical staff.  Additionally, the August 2004 VA examiner remarked that post-procedure infections are a well-known potential complication of any invasive procedure.

Dr. L.D. and Dr. C.K. opined that the infection and removal of the sternum were not "expected results" of the cardiac surgery.  The Board duly notes that any complication, including the one which occurred, the MRSA infection which necessitated the second surgical procedure, was not expected as Dr. L.D. and Dr. C.K. pointed out.  However, the question for consideration is not whether the result was expected, but whether it was reasonably foreseeable.  Neither Dr. L.D., Dr. C.K., Dr. J.E., nor Dr. R.C.M.-K. addressed that matter.  The February 2011 VA physician reviewed the records and did address that matter, concluding that it was foreseeable, given the Veteran signed an informed consent and was aware of the possibilities of infection.

In sum, the Veteran has additional disability due to VA medical surgical treatment administered in November 1997, but the competent evidence of record demonstrates that the additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; or due to an event not reasonably foreseeable.  While all six medical opinions are competent, only the February 2011 VA physician addressed VA fault and whether the additional disability was reasonably foreseeable.  As this opinion was based a review of the claims file, addressed the pertinent questions with regard to the claim on appeal, and was therefore more thorough, the Board finds that this VA opinion is more probative than the other opinions of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Accordingly, the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sternal dehiscence with scarring have not been met.

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for sternal dehiscence with scarring is denied.



____________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


